Case 1:19-cv-24379-PCH Document 5 Entered on FLSD Docket 10/24/2019 Page 1 of 1


                        UNITED STATES DISTRICT COURT
                        SOUTHERN D ISTRICT QF FLORIDA
                                  MIAM I D IV ISION
                        Case No . l9-24379-CIV-GRAHAM

 BODOR LABORATORIES, INC . and
 NICHOLA S S . BODOR,

        Plaintiffs,



 BRICKELL SUBSIDIARY, INC .
 f/k/a BRICKELL BIOTECH, INC.,

        Defendants .
                                         /


        THIS CAU SE came before              Court sua sponte .      This Court

      been assigned           above-captioned matter               the ordinary

course of random assignments of cases .

        PURSUANT       Title 28              5371, on December            2013 ,

undersigned retired from regular active service and undertook

senior status.            Title     28            5294 (:) allows a sitting

senior judge to perform such duties as he is willing and able
undertake,         undersigned refers this case back to the Clerk of

Court        reassignment to another judge                accordance with the
blind assignment system            the calendar of an active ludge.
                   ORDERED in Chambers            at   M am i ,   F ori            thi
   2D
    YOy daMD
          y        October, 2019.


                                                                          *
                                             DONALD L . GRAHAM
                                             UNITED STATES DISTRICT JUDGE

     A l1 Counsel of Record
